Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kosaka et al. EP 2983044.
Kosaka et al. EP 2983044 teaches a phase shift mask blanks including a SiON phase shift layer in examples 1 and 3 having a phase shift of 175 degrees, a combined oxygen and nitrogen content of more than 50 at% and a variation in transmission of 0.8 and 1.4 at 193 nm respectively formed by sputtering form a silicon target in an Ar, O2, N2 atmosphere [0048-0050].  The heating of the phase shift layer to a temperature of 300 degrees C in an oxygen containing atmosphere is taught [0038]. A Cr based light shielding layer may be formed on the phase shift layer [0039-
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kosaka 20170059983.
Kosaka 20170059983 teaches the embodiment of example 1 which forms a trilayer of MoSiON which is annealed at 300 degrees for 6 hours [0055-0058] and has a transmittance of 30% and phase shift of 177 degrees Table 1 (page 9)
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nozawa et al. 20100092874.
Nozawa et al. 20100092874 teaches the embodiment of example 1 which forms a MoSiON phase shift film (12. 8 At% O) which is annealed at 400 degrees for 2 hours [0055-0058] and has a transmittance of 20% and phase shift of 177.4 degrees at 193 nm, has a light shielding layer on that and is patterned to form a mask  [0111-0126]
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by 
Inazuki et al. 20160291453.
Inazuki et al. 20160291453 teaches a substrate with a 63 nm SiON film having a 175 degree phase shift and 24 % transmittance at 193 nm with a 48% nitrogen and 8 At% oxygen content.  This is then heated at 500 degrees C for 6 hours in an air like atmosphere  and is then patterned to form a mask [0100-0101]. Example 3 is similar but forms a SiN layer with an SiON (41 At% oxygen and 20 At% nitrogen) layer on this to form a laminate with 29% transmittance and a phase shift of 177 nm at 193 nm [0102-0103]. The heat treatment can be 400 degrees for at least 5 minutes [0063-0066]. The heating of the phase shift layer to a temperature of 300 degrees C in an oxygen containing atmosphere is taught [0067]. When the phase shift layer should . 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. EP 2983044.
It would have been obvious to one skilled in the art to modify the processes of examples 1 or 3 of Kosaka et al. EP 2983044 by adding a Cr light shielding layer as taught at [0039-0042], performing a surface oxidation by heating the phase shift layer at 300 degrees (which increases the oxygen content) as taught at [0038] and/or patterning the mask blank to form a patterned mask as taught at [0043-0044]. 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. EP 2983044, in view of Kosaka 20160291454
Kosaka 20160291454 in example 1 teaches in examples 1, a Si target which is sputtered with the nitrogen content determined using a hysteresis curve to form a SiN layer with 62 At% Si and a second SiN layer with a Si content of 62 At% for a combined 177 degree shift and 6% transmittance at 193 nm and a variation in the phase shift of -0.3% and a transmission variation of 1.3 % [0059-0063]. Figure 1 illustrates the sputtering metal, transition and reaction modes where the current is plotted as a function of nitrogen flow rate. The sputtering pressure can be 0.1 to 1 Pa, preferably 0.03-0.2 Pa [0047]. The formation of silicon oxynitride films is disclosed [0018,0022-0023,0047]. The phase shift layer can also be treated to oxidize the surface by heating at 300 degrees C [0049]. The addition of a light shielding layer is disclosed [0050-0052]. 
	It would have been obvious to one skilled in the art to modify the processes of examples 1 or 3 of Kosaka et al. EP 2983044 by choosing the nitrogen flow rate in the basis of the hysteresis curve of figure 1 of Kosaka 20160291454 to gain improvements in the in-plane uniformity of the film as discussed in the abstract.
	Alternatively, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the teachings of Kosaka et al. EP 2983044 as discussed above by choosing the nitrogen flow rate in the basis of the hysteresis curve of figure 1 of Kosaka 20160291454 to gain improvements in the in-plane uniformity of the film as discussed in the abstract.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453.
It would have been obvious to one skilled in the art to modify the process of examples 2 or 3 by adding a Cr light shielding layer based upon the teachings at [0068-0073].
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453, in view of Kosaka 20160291454
It would have been obvious to one skilled in the art to modify the processes of examples 2 or 3 of Inazuki et al. 20160291453 by choosing the nitrogen flow rate in the basis of the hysteresis curve of figure 1 of Kosaka 20160291454 to gain improvements in the in-plane uniformity of the film as discussed in the abstract.
	Alternatively, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the teachings of Inazuki et al. 20160291453 as discussed above by choosing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 8, 2021